OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William StreetWellesley, Massachusetts 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2011 Date of reporting period: January 31, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2011 (Unaudited) INVESTMENT COMPANIES - 98.8% Shares Value Large-Cap Funds - 41.4% Amana Trust Income $ American Funds AMCAP - Class A American Funds Growth Fund of America - Class A Fairholme Fidelity Capital Appreciation iShares Russell 1000 Value Index (a) iShares S&P 500 Growth Index (a) iShares S&P 500 Index (a) iShares S&P 500 Value Index (a) Morgan Stanley Institutional Fund, Inc. - Opportunity Portfolio - Class P (b) Vanguard 500 Index - Investor Shares Wells Fargo Advantage Growth - Administrator Class (b) International Funds - 17.6% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares MSCI Emerging Markets Index (a) Sector Funds - 15.3% Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Mid-Cap Funds - 15.0% Goldman Sachs Growth Opportunities - Class A (b) iShares S&P MidCap 400 Growth Index (a) iShares S&P MidCap 400 Value Index (a) Janus Global Select - T Shares SPDR S&P MidCap rust (a) Small-Cap Funds - 9.5% Buffalo Small Cap (b) iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies(Cost$70,213,067) $ NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 1.3% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (d) (Cost $1,277,217) $ Total Investments at Value - 100.1% (Cost $71,490,284) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2011 (Unaudited) INVESTMENT COMPANIES - 98.7% Shares Value Sector Funds - 19.2% Consumer Staples Select Sector SPDR (a) $ Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Food & Beverage (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Government/Corporate Bond Funds - 15.5% Loomis Sayles Bond - Institutional Class ProShares UltraShort 20+ Year Treasury (a) (b) Rydex Inverse Government Long Bond Strategy - Investor Class (b) Vanguard Intermediate-Term Investment-Grade - Admiral Shares Large-Cap Funds - 15.3% American Funds AMCAP - Class A iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Index (a) International Funds - 12.6% First Eagle Global - Class A iShares MSCI EAFE Index (a) Worldwide Bond Funds - 11.3% Loomis Sayles Global Bond - Institutional Class Templeton Global Bond - Class A Mid-Cap Funds - 7.1% iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) High Quality Bond Funds - 5.7% Calvert Social Investment - Class I Dodge & Cox Income Small-Cap Funds - 5.7% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) High Yield Bond Funds - 4.3% Loomis Sayles Institutional High Income Convertible Bond Funds - 2.0% Calamos Convertible - Class I Total Investment Companies(Cost$54,101,020) $ NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 1.4% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (d) (Cost $925,910) $ Total Investments at Value - 100.1% (Cost $55,026,930) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2011 (Unaudited) INVESTMENT COMPANIES - 93.6% Shares Value Large-Cap Funds - 30.9% iShares S&P 500 Growth Index (a) $ iShares S&P 500 Value Index (a) Vanguard Growth ETF (a) Sector Funds - 28.1% iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Biotechnology & Genome (a) (b) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR (a) International Funds - 15.5% iShares MSCI Emerging Markets Index (a) Janus Overseas - T Shares Mid-Cap Funds - 11.8% SPDR S&P MidCap rust (a) Small-Cap Funds - 7.3% Gabelli Small Cap Growth - Class I (b) iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Total Investment Companies(Cost$9,333,447) $ MONEY MARKET FUNDS - 6.5% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (d) (Cost $869,622) $ Total Investments at Value - 100.1% (Cost $10,203,069) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2011 (Unaudited) INVESTMENT COMPANIES - 97.9% Shares Value Diversified Funds - 26.4% Columbia Acorn International Select - Class A $ Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares S&P Global Energy Sector Index (a) iShares S&P Global Infrastructure Index (a) iShares S&P Global Materials Index (a) Janus Overseas - T Shares Templeton Institutional Funds - Foreign Smaller Companies Series Americas Funds - 23.7% Fidelity Canada iShares MSCI Canada Index (a) iShares MSCI Mexico Investable Market Index (a) iShares S&P Latin America 40 Index (a) Europe Funds - 22.5% Franklin Mutual European - Class A iShares MSCI Germany Index (a) iShares MSCI Sweden Index (a) iShares MSCI Switzerland Index (a) iShares MSCI United Kingdom Index (a) Vanguard European Stock ETF (a) Asia/Pacific Funds - 19.2% Fidelity Japan iShares FTSE/Xinhua China 25 Index (a) iShares MSCI Australia Index (a) iShares MSCI Japan Index (a) iShares MSCI Pacific ex-Japan Index (a) Matthews Pacific Tiger - Class I Emerging Markets Funds - 6.1% iShares MSCI Emerging Markets Index (a) Vanguard Emerging Markets Stock Index (a) Total Investment Companies(Cost$44,495,639) $ NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 2.2% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (b) (Cost $1,549,568) $ Total Investments at Value - 100.1% (Cost $46,045,207) $ Liabilities in Excess of Other Assets-(0.1%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS January 31, 2011 (Unaudited) INVESTMENT COMPANIES - 96.2% Shares Value Asset Allocation Funds - 16.8% Berwyn Income $ Calamos Strategic Total Return (d) FPA Crescent - Class I Greenspring Leuthold Core Investment Oakmark Equity & Income - Class I Global Macro Funds - 15.4% BlackRock Global Allocation - Class A First Eagle Global - Class A Ivy Asset Strategy - Class A Mutual Global Discovery - Class Z Arbitrage Funds - 15.3% Arbitrage - Class R (b) Calamos Market Neutral Income - Class A Merger (b) Long/Short Equity Funds - 14.1% CGM Focus (b) Diamond Hill Long-Short - Class I Marketfield Schwab Hedged Equity - Select Shares (b) TFS Market Neutral (b) Wasatch-1st Source Long/Short Natural Resources Funds - 8.6% Permanent Portfolio PIMCO Commodity Real Return Strategy - Class A PowerShares Water Resources Portfolio (a) RS Global Natural Resources - Class A (b) SPDR Gold Trust (a) (b) (c) SteelPath MLP Select 40 - Institutional Class (b) Vanguard Precious Metals and Mining - Investor Shares High Yield/Fixed Income Funds - 8.2% Eaton Vance Global Macro Absolute Return - I Shares Forward Long/Short Credit Analysis - Institutional Class Loomis Sayles Institutional High Income Nuveen Multi-Strategy Income & Growth 2 (d) Templeton Global Bond - Class A Deep Value/Distressed Securities Funds - 7.4% Fairholme Royce Value Trust, Inc. (d) Third Avenue Value Real Estate Funds - 7.3% ING Global Real Estate - Class I Invesco Real Estate - Class A Third Avenue Real Estate Value NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES - 96.2% (Continued) Shares Value Option Hedged Funds - 3.1% Gateway - Class A $ Total Investment Companies(Cost$116,619,528) $ STRUCTURED NOTES - 3.1% Par Value Value Credit Suisse, Buffered Accelerated Return Equity Security Linked Note,due05/05/2011 (b) $ $ Credit Suisse, Buffered Accelerated Return Equity Security Linked Note,due04/05/2012 (b) JPMorgan Chase & Co., Semi-Annual Review Equity Security Linked Note,due02/29/2012 (b) Total Structured Notes(Cost$3,650,000) $ MONEY MARKET FUNDS - 0.9% Shares Value AIM STIT-STIC Prime Portfolio (The) - Institutional Class, 0.14% (e) (Cost $1,310,514) $ Total Investments at Value - 100.2% (Cost $121,580,042) $ Liabilities in Excess of Other Assets-(0.2%) ) Net Assets - 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2011. See accompanying notes to Schedules of Investments. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS January 31, 2011 (Unaudited) 1. Investment Valuation Investments in shares of other open-end investment companies held by New Century Capital Portfolio, New Century Balanced Portfolio, New Century Opportunistic Portfolio, New Century International Portfolio and New Century Alternative Strategies Portfolio (the “Portfolios”) are valued at their net asset value as reported by such companies.The Portfolios may also invest in closed-end investment companies, exchange-traded funds, and to a certain extent, directly in securities.Investments in closed-end investment companies, exchange-traded funds and direct investments in securities are valued at market prices, as described in the paragraph below. The net asset value as reported by open-end investment companies may be based on fair value pricing; to understand the fair value pricing process used by such companies, consult their most current prospectus. Investments in securities traded on a national securities exchange or included in NASDAQ are generally valued at the last reported sales price, the closing price or the official closing price; and securities traded in the over-the-counter market and listed securities for which no sale is reported on that date are valued at the last reported bid price. It is expected that fixed income securities will ordinarily be traded in the over-the-counter market. When market quotations are not readily available, fixed income securities may be valued on the basis of prices provided by an independent pricing service.Other assets and securities for which no quotations are readily available or for which quotations the Advisor believes do not reflect market value are valued at their fair value as determined in good faith by the Advisor under the procedures established by the Board of Trustees, and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading. Short-term investments (those with remaining maturities of 60 days or less) may be valued at amortized cost which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Portfolios’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement of that security is determined to fall in its entirety is the lowest level input that is significant to the fair value measurement. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Portfolios’ investments as of January 31, 2011 by security type: Level 1 Level 2 Level 3 Total New Century Capital Portfolio Investment Companies $ $ - $ - $ Money Market Funds - - Total $ $ - $ - $ New Century Balanced Portfolio Investment Companies $ $ - $ - $ Money Market Funds - - Total $ $ - $ - $ New Century Opportunistic Portfolio Investment Companies $ $ - $ - $ Money Market Funds - - Total $ $ - $ - $ New Century International Portfolio Investment Companies $ $ - $ - $ Money Market Funds - - Total $ $ - $ - $ New Century Alternative Strategies Portfolio Investment Companies $ $ - $ - $ Money Market Funds - - Structured Notes - - Total $ $ $ - $ During the quarter ended January 31, 2011, the Portfolios did not have any significant transfers in and out of Level 1 or Level 2.In addition, the Portfolios did not have any assets or liabilities that were measured at fair value on a recurring basis using significant unobservable inputs (Level 3) as of or during the quarter ended January 31, 2011. 2. Investment Transactions Investment transactions are recorded on a trade date basis. Gains and losses on securities sold are determined on a specific identification method. NEW CENTURY PORTFOLIOS NOTES TO SCHEDULES OF INVESTMENTS (Continued) 3. Federal income tax The following information is computed on a tax basis for each item as of January 31, 2011: New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for New Century Capital Portfolio, New Century Balanced Portfolio, New Century Opportunistic Portfolio and New Century Alternative Strategies Portfolio is due to certain timing differences in the recognition of capital losses under income tax regulations and GAAP.These “book/tax” differences are temporary in nature and are due to the tax deferral of losses on wash sales. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) New Century Portfolios By (Signature and Title)* /s/ Nicole M. Tremblay Nicole M. Tremblay, President Date March 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Nicole M. Tremblay Nicole M. Tremblay, President Date March 29, 2011 By (Signature and Title)* /s/ Stephen G. DaCosta Stephen G. DaCosta, Treasurer Date March 29, 2011 * Print the name and title of each signing officer under his or her signature.
